--------------------------------------------------------------------------------

EXHIBIT 10.1
    
October ___, 2011


Greenhouse Holdings, Inc.
5171 Santa Fe Street
Suite J
San Diego, CA 92109
Attn: John Galt, Chief Executive Officer


Dear Mr. Galt:


This letter agreement (the “Letter Agreement”) constitutes an agreement between
Greenhouse Holdings, Inc. (the “Company”) and Advanced Series Trust, solely on
behalf of AST Academic Strategies Asset Allocation Portfolio (the
“Lender”).  Reference is made to that certain Original Issue Discount Debenture
due May 1, 2012 and issued February 18, 2011 (the “Original Debenture”) by the
Company to the Lender and the Securities Purchase Agreement (“Purchase
Agreement”) pursuant to which the Original Debenture was issued.  The Original
Debenture was exchanged prior to the date hereof for debentures in the following
denominations (i) $______________ original principal amount (the “First
Debenture”); (ii) $______________ original principal amount (the “Second
Debenture”); and (iii) $______________ original principal amount (the “Third
Debenture” and collectively with the First Debenture and the Second Debenture,
collectively, the “Debentures”)  In addition to the terms defined elsewhere in
this Letter Agreement capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Purchase Agreement and the
Debentures.


On the date hereof, in exchange for the First Debenture and the warrant to
purchase Common Stock issued to the Lender pursuant to the Purchase Agreement
(the “Original Warrant”), the Company shall issue to the Lender (i) such number
of shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), equal to the quotient of the original principal amount of the First
Debenture divided by $0.30 (such number of shares of Common Stock resulting from
such quotient is referred to herein as the “First Initial Shares”) and (ii) a
warrant to purchase up to ______________ shares of Common Stock in the
aggregate, in the form attached hereto as Exhibit A (the “Warrant” and the
shares of Common Stock issuable upon exercise of the Warrant are referred to
herein as the “Warrant Shares”); provided, however, if the sum of the daily
VWAPs of the Common Stock for each of the 20 Trading Days immediately following
the issuance of the First Initial Shares divided by 20 (such resulting price,
the “First VWAP Average”) is less than $0.30, then, within 3 Trading Days after
the end of such 20 Trading Day period, the Company shall issue to the Lender an
additional number of shares of Common Stock (such number of shares of Common
Stock resulting from such difference is referred to herein as the “First
Make-Good Shares”) equal to the difference between (a) the original principal
amount of the First Debenture divided by the First VWAP Average and (b) the
First Initial Shares; provided, further, in implementation of the foregoing, to
the extent (but only to the extent) that the issuance of any of the First
Make-Good Shares would result in the Lender or any of its affiliates
beneficially owning in excess of 4.9% (the “Maximum Percentage”) of the Common
Stock, then the Company shall initially issue only such number of First
Make-Good Shares that would result in neither the Lender nor any of the Lender’s
affiliates beneficially owning no more than the Maximum Percentage of the Common
Stock. After such initial issuance of First Make-Good Shares, and until all
First Make-Good Shares have been issued to the Lender, from time to time the
Company will issue such additional number of such unissued First Make-Good
Shares so that neither the Lender nor any of the Lender’s affiliates will
beneficially own no more than the Maximum Percentage of the Common Stock.

 
1

--------------------------------------------------------------------------------

 



On December 1, 2011, in exchange for the Second Debenture , the Company shall
issue to the Lender such number of shares of Common Stock equal to the quotient
of the original principal amount of the Second Debenture divided by $0.30 (such
number of shares of Common Stock resulting from such quotient is referred to
herein as the “Second Initial Shares”); provided, however, if the sum of the
daily VWAPs of the Common Stock for each of the 20 Trading Days immediately
following the issuance of the Second Initial Shares divided by 20 (such
resulting price, the “Second VWAP Average”) is less than $0.30, then, within 3
Trading Days after the end of such 20 Trading Day period, the Company shall
issue to the Lender an additional number of shares of Common Stock (such number
of shares of Common Stock resulting from such difference is referred to herein
as the “Second Make-Good Shares” and together with the First Initial Shares, the
First Make-Good Shares and the Second Initial Shares, collectively, the
“Shares”)) equal to the difference between (a) the original principal amount of
the Second Debenture divided by the Second VWAP Average and (b) the Second
Initial Shares; provided, further,  in implementation of the foregoing, to the
extent (but only to the extent) that the issuance of any of the Second Initial
Shares or Second Make-Good Shares would result in the Lender or any of its
affiliates beneficially owning in excess of the Maximum Percentage of the Common
Stock, then the Company shall initially issue only such number of Second Initial
Shares or Second Make-Good Shares, as applicable, that would result in neither
the Lender nor any of the Lender’s affiliates beneficially owning no more than
the Maximum Percentage of the Common Stock. After such initial issuance of
Second Initial Shares and Second Make-Good Shares, and until all Second Initial
Shares and Second Make-Good Shares have been issued to the Lender, from time to
time the Company will issue such additional number of such unissued Second
Initial Shares and Second Make-Good Shares so that neither the Lender nor any of
the Lender’s affiliates will beneficially own no more than the Maximum
Percentage of the Common Stock. The Shares, the Warrant and the Warrant Shares
are collectively referred to herein as the “Securities.”


For the purposes of this Letter Agreement, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.

 
2

--------------------------------------------------------------------------------

 



The Company acknowledges and agrees that all the Shares shall be issued free and
clear of any restrictive legend and the Company shall, immediately following
each issuance of Shares contemplated by this Letter Agreement, deliver an
instruction letter to the Company’s transfer agent to deliver electronically
through the Depository Trust Company (“DTC”) to the DTC account of the Lender
set forth on the signature page hereto a certificate evidencing the applicable
Shares so issued.


The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Letter Agreement and otherwise
to carry out its obligations hereunder and thereunder.  The execution and
delivery of this Letter Agreement by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or the Company’s stockholders in
connection therewith.  This Letter Agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


The Shares and the Warrant are duly authorized and, when issued in accordance
with this Letter Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
imposed by the Company other than restrictions on transfer provided for in this
Letter Agreement. Upon exercise in accordance with the Warrant, the Warrant
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. The Company has reserved from
its duly authorized capital stock a sufficient number of shares of Common Stock
for issuance pursuant to this Letter Agreement and the Warrant.  The offer and
issuance of the Securities is and will be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to the
exemption provided by Section 3(a)(9) thereof.  Pursuant to Rule 144 promulgated
by the United States Securities and Exchange Commission pursuant to the
Securities Act, as amended, and the rules and regulations promulgated thereunder
as such Rule 144 may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule 144, the holding period of (i) the Shares and the Debentures
tack back to February 18, 2011, which is the original issue date of the Original
Debenture and (ii) the Warrant and the Warrant Shares (assuming cashless
exercise of the Warrant) tack back to February 18, 2011, which is the original
issue date of the Original Warrant.  The Company agrees not to take a position
contrary to this paragraph.

 
3

--------------------------------------------------------------------------------

 



Each exchange of the applicable Debenture and the Original Warrant (as
applicable) into the applicable Shares and the Warrant (as applicable) shall be
conditioned upon the following (unless waived by the Lender):


(i)           Solely with respect to the exchange of the First Debenture and the
Original Warrant, Isaac Blech purchases from the Lender, for cash, the Third
Debenture, on terms, conditions and agreements acceptable to the Lender and for
a purchase price equal to the original principal amount of the Third Debenture
so purchased, the closing of which shall occur prior to or simultaneously with
such exchange of the First Debenture and the Original Warrant;


(ii)         There shall have been no Material Adverse Effect with respect to
the Company since the date hereof;


(iii)         Trading in the Common Stock shall not have been suspended by the
Commission or the Company’s principal Trading Market, and, at any time prior to
the applicable exchange date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Lender makes it impracticable or inadvisable to
exchange the applicable Debentures and the Original Warrant (as the case may be)
for the applicable Shares and the Warrant (as applicable);


(iv)        Each and every representation and warranty of the Company shall be
true and correct as of the date when made and as of the applicable exchange date
as though made at that time and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to such
exchange date;


(v)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
Securities, including without limitation, those required by the principal
Trading Market; and


(vi)         No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Letter Agreement.

 
4

--------------------------------------------------------------------------------

 



Upon receipt of all Shares issuable to Lender hereunder, the First Debenture and
the Second Debenture shall be satisfied upon retirement of such Debenture by the
Company.


The Lender hereby acknowledges that the issuance (i) of the Shares and the
Warrant contemplated by this Letter Agreement and (ii) on the date hereof and on
terms and conditions substantially similar to the terms and conditions of this
Letter Agreement of shares of Common Stock and warrants to purchase Common Stock
to holders of debentures that were issued pursuant to the Purchase Agreement, in
each case, shall be deemed an “Exempt Issuance” as that term is defined in the
Purchase Agreement and shall not, solely as a result of such issuances , cause
an adjustment pursuant to Section 3(b) of the Warrant.



The Company hereby further agrees as follows:


(i)           Until the time that the Lender owns no, and the Company no longer
has any obligation to issue any, Shares, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act;


(ii)          The Company shall, by 9:00 a.m. (New York City time) on the
Trading Day immediately following the date hereof, file a Current Report on Form
8-K, including the form of this Letter Agreement as an exhibit thereto, with the
Commission.   From and after the filing of such Current Report, the Company
represents to the Lender that it shall have publicly disclosed all material,
non-public information delivered (if any) to the Lender by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Letter
Agreement.  The Company shall not issue any press release or otherwise make any
public statement with respect to the transactions contemplated hereunder or the
Lender without the prior consent of the Lender, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication; and


(iii)         Except with respect to the material terms and conditions of the
transactions contemplated by this Letter Agreement, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
the Lender or its agents or counsel with any information that the Company
believes constitutes material non-public information.  The Company understands
and confirms that the Lender will rely on the foregoing covenant in effecting
transactions in securities of the Company.

 
5

--------------------------------------------------------------------------------

 



Each and every reference to share prices, shares of Common Stock and any other
numbers in this Agreement that relate to the Common Stock shall be automatically
adjusted for stock dividends, stock splits, stock combinations and other similar
transactions that occur with respect to the Common Stock after the date of this
Letter Agreement.


Nothing contained in this Agreement or any other Transaction Document shall (or
shall be deemed to) (i) have any effect on any agreements any Lender has entered
into with, or any instruments any Lender has received from, the Company or any
of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Lender in the Company or (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries,
or any rights of or benefits to any Lender or any other Person, in any agreement
entered into prior to the date hereof between or among the Company and/or any of
its Subsidiaries and the Lender, or any instruments the Lender received from the
Company and/or any of its Subsidiaries prior to the date hereof, and all such
agreements and instruments shall continue in full force and effect.


This letter may be executed in multiple counterpart copies and delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file.


[Signature Pages Follow]

 
6

--------------------------------------------------------------------------------

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by the Lender and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Letter Agreement as of the date
indicated above





 
Very truly yours,
     
_____________________
     
By: _______________________________
 
Name:
 
Title:
     
First Initial Shares:
 
DTC Account:













AGREED AND ACCEPTED:


GREENHOUSE HOLDING, INC.




By:________________________
Name: John W. Galt
Title: Chief Executive Officer



 
 
 
 
7

--------------------------------------------------------------------------------